         Case 3:20-cv-00589-YY         Document 21      Filed 01/04/21     Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



 TIMOTHY J. GAUTHIER AND GARTH                       Case No. 3:20-cv-00589-YY
 BACHMAN, TRUSTEES OF THE
 OREGON AND SOUTHWEST                                ORDER
 WASHINGTON NECA-IBEW
 ELECTRICAL WORKERS AUDIT
 COMMITTEE,

                Plaintiffs,

        v.

 VITRO ELECTRIC, LLC,

                Defendant,


IMMERGUT, District Judge.

       On November 6, 2020, Magistrate Judge Youlee Yim You issued her Findings and

Recommendations (F&R), ECF 18. The F&R recommends that this Court grant in part Plaintiffs’

Motion for Default Judgment, ECF 14. No party has filed objections.

                                         DISCUSSION

       Under the Federal Magistrates Act (“Act”), as amended, the court may “accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate judge.”

28 U.S.C. § 636(b)(1). If a party objects to a magistrate judge’s F&R, “the court shall make a de

PAGE 1 – ORDER
         Case 3:20-cv-00589-YY         Document 21      Filed 01/04/21     Page 2 of 2




novo determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.” Id. But the court is not required to review, de

novo or under any other standard, the factual or legal conclusions of the F&R to which no

objections are addressed. See Thomas v. Arn, 474 U.S. 140, 149–50 (1985); United States v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc). Nevertheless, the Act “does not

preclude further review by the district judge, sua sponte” whether de novo or under another

standard. Thomas, 474 U.S. at 154.

       No party having filed objections, this Court has reviewed the F&R and accepts Judge

You’s conclusions. The F&R, ECF 18, is adopted in full. Plaintiffs’ Motion for Default

Judgment, ECF 14, is GRANTED IN PART as follows:

       Claim One (Late January, February, March 2020 Contributions):

       Liquidated damages of $28,301.00, and interest of $856.62

       Claim Two (Late January, February, March 2020 Wage Withholdings):

       Interest of $100.28

       Attorney’s Fees: $2,980.00

       Costs: $661.35



       IT IS SO ORDERED.

       DATED this 4th day of January, 2021.

                                                    /s/ Karin J. Immergut
                                                    Karin J. Immergut
                                                    United States District Judge




PAGE 2 – ORDER
